FOLLEY, Justice.
This is a suit to construe the will of John Y. Rust, Jr., to determine whether the provisions thereof disposing of the residuary estate violate Art. I, Sec. 26 of the Constitution of Texas, Vernon’s Ann. St., condemning perpetuities. The trial court upheld all provisions of the will and rendered judgment accordingly. The Court of Civil Appeals for the Third Supreme Judicial District of Texas, in a very able opinion by Honorable James W. McClend-on, Chief Justice, affirmed the judgment of the trial court. 211 S.W.2d 262. ITaving reviewed the record and the briefs of the parties, we have concluded that we erred in granting the application for a writ of error. We approve the opinion of the Court of Civil Appeals and find it unnecessary to write further on the question.
The judgment of the Court of Civil Appeals, affirming that of the trial court, is affirmed.